DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Acknowledgment
Claims 1, 9 are amended and filed on 12/29/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ward (US. 20100036373A1
Re claim 15, Ward discloses a non-transitory computer readable medium storing computer readable instructions which (Fig. 1, Fig. 3) instruction in the control circuit (204,202, 304, abstract, ¶0029), when executed, cause a machine (Fig. 3, Fig. 5, abstract) to: receive a user 
Re claim 16, Ward discloses wherein the parameter is selected from the following list of parameters: temperature, particulate concentration, aerosol percentage, and contamination percentage (temperature and/or aerosol percentage and/or particulate concentration that is smoke, ¶0032). 
Re claim 17, Ward discloses wherein the computer readable instructions, when executed, cause the machine to adjust the power supplied by the generator (¶0029) when the parameter comprises a particulate concentration that exceeds a threshold value (the energy waveform is adjusted to keep the smoke under the predetermined energy, ¶0041, ¶0031).
Re claim 18, Ward discloses wherein the computer readable instructions, when executed, cause the machine to determine the threshold value at a plurality of steps in a surgical procedure based on input from a situational awareness module (¶0026, indicators, display, ¶0041).
Re claim 19, Ward discloses wherein the computer readable instructions, when executed, cause the machine to determine an energy modality for the generator based on input from a situational awareness module (¶0026, indicator and display, abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Ward (US. 20100036373A1) in view of Robertson et al. (US. 4,701193) (“Robertson”).
Re claim 1, Ward discloses a surgical system (Fig. 3, Fig. 5, abstract), comprising: a surgical evacuation system (300), comprising: 
a pump (306); a motor operably coupled to said pump (the pump includes a motor to rotated); a flow path fluidically coupled to said pump (path from the pump to 308); a sensor positioned along said flow path (108), wherein said sensor is configured to monitor a parameter of a fluid flowing along said flow path (¶0030, ¶0038); and a control circuit (202, 204,304), wherein said control circuit comprises a sensing and intelligent controls circuit (204, 210); and  a generator (206, 208, ¶0027) operably configured to supply an energy waveform to an electrosurgical instrument (104, ¶0027, ¶0029); wherein said sensing and intelligent controls circuit (204 and 210) is configured to: receive the parameter from said sensor (¶0029); evaluate the parameter (¶0029, ¶0043); and selectively transmit a signal to cause said generator to adjust the energy waveform supplied by said generator in response to the parameter received from said sensor (¶0029, Fig. 5, ¶0043), but it fails to disclose wherein said pump and said motor and control circuit are positioned within said housing.
However, Robertson discloses a smoke evacuator system (Fig. 1, abstract) and wherein system has a housing (case 12 with walls 14, 16), wherein pump and said motor (52, 56, abstract) and control circuit (circuit under 18, Fig. 5) are positioned within said housing (Fig. 1, abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward to include a housing so that said pump and said motor and control circuit are positioned within said housing as taught by Robertson for the purpose of mounting all part element to the housing so that the system can be easily transported (Robertson, abstract, Col. 2 lines 9-20).
Re claim 2, Ward discloses wherein the parameter is selected from the following list of parameters: temperature, particulate concentration, aerosol percentage, and contamination percentage (temperature and/or aerosol percentage and/or particulate concentration that is smoke, ¶0032).
Re claim 5, Ward discloses wherein said control circuit is configured to adjust the energy waveform supplied by said generator (¶0029) when the parameter comprises a particulate concentration that exceeds a threshold value (the energy waveform is adjusted to keep the smoke under the predetermined energy, ¶0041, ¶0031).
Re claim 6, Ward discloses a surgical hub (308) comprising a situational awareness module (¶0026, indicators, display), wherein said control circuit is configured to determine the threshold value at a plurality of steps in a surgical procedure based on input from said situational awareness module (¶0026, ¶0041).
Re claim 7, Ward discloses further comprising said electrosurgical instrument (104), wherein said electrosurgical instrument comprises an actuator (208) configured to receive an input corresponding to a requested energy level (¶0029), and wherein the energy waveform supplied by said generator corresponds to the requested energy level unless the parameter exceeds a threshold value (¶0029, ¶0015).
Re claim 8, Ward discloses a surgical hub (308),  wherein said surgical hub further comprises a situational awareness module (¶0026, indicators, display), and wherein said control circuit is configured to determine a tissue type based on input from the situational awareness module and said sensor said control circuit (204, ¶0029, measuring tissue properties).
Re claim 9, Ward discloses a surgical system (Fig. 3, Fig. 5, abstract), comprising: a surgical evacuation system (300 which include 302, 202), comprising: a pump (306); a motor operably coupled to said pump (the pump include a motor to rotated); a flow path fluidically coupled to said pump (path from the pump to 308); a sensor (108) positioned along said flow path (Fig. 3), wherein said sensor is configured to monitor a parameter of a fluid flowing along said flow path (¶0030, ¶0038); and a control circuit (204, 202, 304, ¶0029), wherein said control circuit comprises a sensing and intelligent control circuit (204, 210); and a generator (206, 208, ¶0027, ¶0035) operably configured to supply power to an electrosurgical instrument (104, ¶0029); wherein said sensing and intelligent controls circuit (204 and 210) is configured to: receive the parameter from said sensor (¶0029); evaluate the parameter (Fig. 5, ¶0027, ¶0029; and selectively transmit a signal to cause said generator to adjust the power supplied by said generator based on the parameter received from said sensor (¶0029, Fig. 5, ¶0043), , but it fails to disclose wherein said pump and said motor and control circuit are positioned within said housing.
However, Robertson discloses a smoke evacuator system (Fig. 1, abstract) and wherein system has a housing (case 12 with walls 14, 16), wherein pump and said motor (52, 56, abstract) and control circuit (circuit under 18, Fig. 5) are positioned within said housing (Fig. 1, abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward to include a housing so that said pump and said motor and control circuit are positioned within said housing as taught by Robertson for the purpose of mounting all part element to the housing so that the system can be easily transported (Robertson, abstract, Col. 2 lines 9-20).
Re claim 10, Ward discloses wherein the parameter is selected from the following list of parameters: temperature, particulate concentration, aerosol percentage, and contamination percentage (temperature and/or aerosol percentage and/or particulate concentration that is smoke, ¶0032).
Re claim 11, Ward discloses wherein said control circuit is configured to adjust the power supplied by said generator (¶0029) when the parameter comprises a particulate concentration that exceeds a threshold value to reduce the volume of smoke generated by the electrosurgical instrument (the energy waveform is adjusted to keep the smoke under the predetermined energy, ¶0041, ¶0031).
Re claim 12, Ward discloses a surgical hub (308), comprising a situational awareness module (¶0026, indicators and display),and wherein said control circuit is configured to determine the threshold value at a plurality of steps in a surgical procedure based on input from said situational awareness module (¶0026, ¶0041).
Re claim 13, Ward discloses a surgical hub (308) comprising a situational awareness module (¶0026, indicators and display), wherein said control circuit is configured to determine an energy modality for said generator based on input from said situational awareness module (¶0026, abstract).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Robertson and further in view of Sleister (US. 5,968,032).
Re claim 3, Ward fails to disclose wherein said control circuit is configured to adjust a speed of said motor when the parameter comprises a particulate concentration that exceeds a threshold concentration.
However, Sleister disclose a surgical smoke evacuator (Fig. 1) wherein a sensor (22, 24) are in the flow path (38, 20, 44, 42, 36) that control the motor of the pump (12, Col. 2, lines 1-10) when the parameter comprises a particulate concentration that exceeds a threshold concentration (wherein the concentration on the material that block the filter will lead to increase the motor in step wise, every steps is a threshold, Col. 5 line 64 up to Col. 6, line 5, Col. 2, lines 1-10).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward so that said control circuit is configured to adjust a speed of said motor when the parameter comprises a particulate concentration that exceeds a threshold concentration as taught by Sleister for the purpose of holding in the suction pressure at the same level (Sleister, Col. 2, lines 1-10).
Re claim 4, the modified Ward discloses wherein said control circuit comprises a processor (212) and a memory (214) communicatively coupled to said processor (Fig. 3), wherein said memory stores instructions executable by said processor, and wherein said processor is in signal communication with said sensor and said motor (Fig. 3, ¶0028).
Claim 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Robertson and further in view of Brown, III et al. (US. 20170020462A1) (“Brown, III”).
Re claim 14, Ward discloses the energy modality corresponds to sensor that senses the tissue properties (¶0029), but it fails to disclose wherein the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path.
However, Brown, III discloses a treatment method (Fig. 1) wherein the sensor is detecting a collagen-to-elastin ratio of tissue (¶0117).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward so the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path as taught by Brown, III for the purpose of making a clinical treatment distinctions base on the tissue types (Brown, III, ¶0117).
Re claim 20, Ward discloses the energy modality corresponds to sensor that senses the tissue properties (¶0029), but it fails to disclose wherein the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path.
However, Brown, III discloses a treatment method (Fig. 1) wherein the sensor is detecting a collagen-to-elastin ratio of tissue (¶0117).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Ward so the selected energy modality corresponds to a collagen-to-elastin ratio of tissue in said flow path as taught by Brown, III for the purpose of making a clinical treatment distinctions base on the tissue types (Brown, III, ¶0117).
Response to Arguments
Applicant’s arguments, see remark filed 12/9/2020, with respect to the rejection(s) of claim(s) 1, 9 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ward in view of Robertson et al. (US. 4,701193) (“Robertson”).
The applicant argues with respect to claims 1, 9, 15 in page 7-8 that the Ward fails to disclose selectively transmit a signal to cause said generator to adjust the energy waveform supplied by said generator in response to the parameter received from said sensor. This is found not persuasive as claimed (written in claim), the sensor feedback, selectively override the user-requested power level supplied by the generator when the parameter exceeds a threshold value. Wards in ¶0026 teaches that the setting of the control 116 is capable to control and adjust the power level/waveform and the generator has a sensor 108 that sends feedback to a generator ¶0030 and ¶0029 and ¶0043. Ward further discloses that the 108 measures the parameter and gives feedback to control component to adjust the waveform of the generator.
the applicant argues in the last 5 lines of page 7 up to line 5 of page 8 that the system of Ward is not an intelligent evacuation system and fails to selectively control the power supplied from the generator to the electrosurgical instrument. However, ¶0029, Fig. 5 of Ward teaches a control input requests a power on and/or power level and the sensor based control algorithm will override the power level as the value of the ratio of smoke is increases to lower these value ¶0026, ¶0029,¶0043). Note, the term “the intelligent” is not in the claim and the applicant is asked to further define how the present invention automatically overrides the power level if such term is used.
The applicant argues on pages 8-9 with regards to claim 15 that Ward fails to teach “selectively override the user-requested power level supplied by the generator when the parameter exceeds a threshold value”. This is found not persuasive as the surgical evacuation system may have a control button (similar to 116) to request different operations such as “turn off, turn on,etc” and then the power will performs that task accordingly (see ¶0026 of Ward) and selectively override the user-requested power level supplied by the generator when the parameter exceeds a threshold value (¶0029, Fig. 5, as the control input requested a power on and/or power level and the sensor based control algorithm will override the power level as the value of the ratio of smoke is increases to lower these value ¶0043, ¶0029).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783         

/Lauren P Farrar/Primary Examiner, Art Unit 3783